                                      Case 3:20-cv-01786-VC Document 1 Filed 03/13/20 Page 1 of 11




                              1 Roderick M. Thompson (State Bar No. 96192)
                                 rthompson@fbm.com
                              2 Gary M. Kaplan (State Bar No. 155530)
                                 gkaplan@fbm.com
                              3 Eugene Y. Mar (State Bar No. 227071)
                                 emar@fbm.com
                              4 Hilary C. Krase (State Bar No. 318762)
                                 hkrase@fbm.com
                              5 Farella Braun + Martel LLP
                                235 Montgomery Street, 17th Floor
                              6 San Francisco, California 94104
                                Telephone: (415) 954-4400
                              7 Facsimile: (415) 954-4480

                              8
                                Attorneys for Plaintiff VISA INTERNATIONAL
                              9 SERVICE ASSOCIATION

                           10                                 UNITED STATES DISTRICT COURT

                           11                              NORTHERN DISTRICT OF CALIFORNIA

                           12

                           13 VISA INTERNATIONAL SERVICE                            Case No. 3:20-cv-1786
                              ASSOCIATION
                           14                                                       COMPLAINT
                                         Plaintiff,
                           15
                                    vs.
                           16                                                       DEMAND FOR JURY TRIAL
                              BANKISLAMI PAKISTAN LIMITED,
                           17
                                         Defendant.
                           18
                           19

                           20           Plaintiff Visa International Service Association (“Visa” or “Plaintiff”) hereby submits its
                           21 Complaint for Breach of Contract and Breach of Duty of Good Faith and Fair Dealing (the

                           22 “Complaint”) against Defendant BankIslami Pakistan Limited (“BankIslami” or “Defendant”), and

                           23 in support thereof alleges as follows based on information and belief and investigation of counsel.

                           24                                             THE PARTIES
                           25           1.     Visa is, and at all relevant times was, a corporation in good standing incorporated
                           26 under the laws of the State of Delaware and with its principal place of business in Foster City,

                           27 California.

                           28
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   COMPLAINT                                                                            36827\12697629.16
                                      Case 3:20-cv-01786-VC Document 1 Filed 03/13/20 Page 2 of 11




                              1          2.     Visa is informed and believes, and on that basis alleges, that BankIslami is, and at

                              2 all relevant times was, a corporation organized and existing under the laws of the nation of

                              3 Pakistan and with its principal place of business in Karachi, Pakistan.

                              4          3.     On information and belief, BankIslami commenced its operations in approximately

                              5 April 2006. On information and belief, at the time the parties entered into that certain

                              6 Membership and Trademark License Agreement on June 19, 2008 (“MTLA”) (true and correct

                              7 copy attached hereto as Exhibit A and incorporated by reference), BankIslami had approximately

                              8 36 branches in approximately 23 cities and planned to grow to a network of 100 branches by the

                              9 end of 2008.

                           10                                     JURISDICTION AND VENUE
                           11            4.     The Court has subject matter jurisdiction pursuant to 28 U.S.C. Section 1332(a)(2)

                           12 because the controversy asserted herein is between citizens of a state and citizens or subjects of a

                           13 foreign state, and involves damages in excess of $75,000, exclusive of interest and costs.

                           14            5.     The Court has personal jurisdiction over Defendant by mutual consent of the

                           15 parties pursuant to the MTLA and the Program Security Agreement (for Standby Letter of Credit

                           16 Provided by a Member) entered into on August 4, 2008 (“PSA”) (true and correct copy attached

                           17 hereto as Exhibit B and incorporated by reference) (the MTLA and PSA are collectively referred

                           18 to herein as the “Agreements”). See Ex. A ¶ 10 (“The parties hereby submit to the jurisdiction of
                           19 the courts in the State of California . . .”); Ex. B § 11.2(a)-(b) (“(a) Member [BankIslami]

                           20 irrevocably agrees that any legal action . . . in any way connected with this Agreement, any of the

                           21 Regulations or any document delivered under or pursuant to this Agreement . . . may be brought

                           22 in the state or federal courts of competent jurisdiction in the State of California . (b) . . . Member

                           23 [BankIslami] hereby irrevocably accepts, submits and consents to the non-exclusive personal

                           24 jurisdiction of the state and federal courts in the State of California with respect to any action . . .

                           25 described in paragraph (a) above.”).

                           26            6.     Venue is proper within this District pursuant to 28 U.S.C. Section 1391(b)(2)

                           27 because Visa is headquartered in this District and the payment of the approximately $6.2 million

                           28 at issue emanated here. In the alternative, if Section 1391(b)(2) does not apply, venue is proper
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   COMPLAINT                                                                               36827\12697629.16
                                                                                    2
                                      Case 3:20-cv-01786-VC Document 1 Filed 03/13/20 Page 3 of 11




                              1 within this District pursuant to 28 U.S.C. Section 1391(b)(3) because BankIslami is subject to the

                              2 Court’s personal jurisdiction. See Ex. A ¶ 10 (BankIslami submits to jurisdiction of the courts in

                              3 the State of California); Ex. B § 11.2(a)-(b) (same); see also Id. § 11.2(d)(iii) (stating that Member

                              4 [BankIslami] “irrevocably and unconditionally waives, to the fullest extent permitted by

                              5 applicable law, any objection which it may now or in the future have to the venue of any of the

                              6 actions, suits or proceedings described in paragraph (a) brought in any state or federal court in the

                              7 State of California”); see also id. § 11.2(d)(iv) (stating that Member [BankIslami] “irrevocably

                              8 and unconditionally waives and agrees, to the fullest extent permitted by applicable law, not to

                              9 plead or claim that any such action, suit, or proceeding brought in any such court has been brought

                           10 in an inconvenient forum.”).

                           11                                     INTRADISTRICT ASSIGNMENT
                           12             7.      This case should be assigned to the Northern District of California, San Francisco

                           13 or Oakland Division because Visa is headquartered in Foster City (San Mateo County) and the

                           14 payment of the approximately $6.2 million at issue emanated from there.

                           15                      NATURE OF THE CASE AND FACTUAL BACKGROUND
                           16             8.      This is an action for breach of contract and breach of the duty of good faith and fair

                           17 dealing under the laws of California. Visa seeks compensatory damages, interest, attorneys’ fees

                           18 and costs, and such other relief as the Court deems just and proper.
                           19        I.         THE AGREEMENTS
                           20             9.      Visa and BankIslami entered into the MTLA effective June 19, 2008, which was

                           21 signed and executed by representatives of both parties with authority to bind the respective parties.

                           22 Pursuant to the MTLA, BankIslami agreed to be a licensee and “member” of Visa.

                           23             10.     Visa and BankIslami entered into the PSA on August 4, 2008, which was signed

                           24 and executed by representatives of both parties with authority to bind the respective parties.

                           25             11.     Pursuant to the Agreements, Visa accepted BankIslami as a “member” and

                           26 BankIslami agreed to comply with Visa’s rules and regulations, including its By-Laws and

                           27

                           28
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   COMPLAINT                                                                               36827\12697629.16
                                                                                     3
                                         Case 3:20-cv-01786-VC Document 1 Filed 03/13/20 Page 4 of 11




                              1 Operating Regulations.1 See Ex. A ¶ 6; see also Ex. B at pp. 3-4. Visa’s rules and regulations are

                              2 expressly incorporated by reference in the Agreements, and include, inter alia, the Visa Core

                              3 Rules and Visa Product and Service Rules (collectively, the “Visa Rules”).

                              4             12.     The Visa Rules provide, in relevant part:

                              5                     If a Member or VisaNet Processor wishes to dispute an amount
                                                    collected by Visa, it must both:
                              6
                                                    •      Provide written notice to Visa within 60 calendar days of
                              7
                                                           the collection date, if it wishes to dispute its liability for or
                              8                            the amount of the collection

                              9                     •      Not withhold payment because the Member or VisaNet
                                                           Processor disputes its liability for the payment
                           10

                           11 See Excerpt from Visa Rules, 13 October 2018 (true and correct copy attached hereto as Exhibit

                           12 C and incorporated by reference) § 10.2.1.12 (emphasis added).

                           13               13.     The Visa Rules provide, in relevant part that “[e]ach Member is solely responsible
                           14 for its issuance of Visa products and acquiring of Merchants to accept Visa products, including

                           15 responsibility for settlement of Transactions, compliance with the Visa Charter Documents and the

                           16 Visa Core Rules and Visa Product and Service Rules, and ensuring that their Visa programs

                           17 comply with all applicable legal and regulatory requirements.” See Ex. C § 1.1.9.1. Furthermore,

                           18 the Visa Rules require each Member to indemnify Visa for and against claims and liabilities
                           19 arising out of or related to the issuance of Visa products and acquiring of Merchants, as well as to

                           20 disclaim any liability against Visa for such activities. Id.

                           21               14.     The Visa Rules also provide: “Upon submission of a Clearing Record to VisaNet, a
                           22 Member must be ready to settle the Transaction within the timeframe specified by Visa for the

                           23 applicable settlement service and Settlement Currency.” See Ex. C § 7.8.7.1.

                           24               15.     The PSA provides that the prevailing party in a dispute shall be entitled to recover
                           25 its attorneys’ fees and costs. Ex. B § 11.3.

                           26

                           27
                                   1
                           28          Capitalized terms not defined herein have the meaning ascribed to them in the Agreements.
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   COMPLAINT                                                                                   36827\12697629.16
                                                                                         4
                                       Case 3:20-cv-01786-VC Document 1 Filed 03/13/20 Page 5 of 11




                              1        II.         VISA SETTLEMENT PROCESS
                              2              16.     When a cardholder purchases an item with a Visa payment card, the merchant’s

                              3 point of sale device automatically checks to verify that the issuing bank approves the transaction.

                              4 This request is transmitted by the merchant’s bank (the “merchant” or “acquirer” bank) through

                              5 the VisaNet2 system to the issuer bank for approval.

                              6              17.     Once such approval is received, the merchant completes the transaction and the

                              7 merchant bank then credits the merchant’s account. Through VisaNet, the merchant and issuer

                              8 banks settle the transactions and the merchant bank is credited for the transaction.

                              9              18.     Pursuant to the Agreements, BankIslami, a financial institution and Visa member,

                           10 issues Visa payment cards (credit and debit cards) to individual cardholders for use in transactions.

                           11 In this role, BankIslami is referred to as the “issuing” or “issuer” bank.

                           12                19.     When a cardholder attempts a cash withdrawal from a non-BankIslami automated

                           13 teller machine (“ATM”) with a BankIslami issued Visa payment card, the acquirer (the bank from

                           14 which the cardholder is attempting the transaction) submits the transaction to VisaNet. VisaNet

                           15 forwards that authorization request to 1Link as the issuer processor for BankIslami (the issuing

                           16 bank) for issuer authorization. When the issuing bank makes a decision to approve or decline the

                           17 transaction, that decision is sent from the issuing bank to 1Link. 1Link then sends the response to

                           18 Visa. Visa, in turn, sends the response to the acquirer, who disburses the amount authorized to be
                           19 withdrawn pursuant to an issuing bank’s authorization.

                           20                20.     Visa performs the settlement of the transaction such that the settlement account of

                           21 the ATM bank (the acquirer) is credited for the amount withdrawn with a corresponding debit to

                           22 BankIslami’s settlement account. VisaNet does not facilitate the transfer of funds between banks

                           23 after each transaction. Rather it receives remittances for the total approved transactions that occur

                           24
                                   2
                           25   VisaNet is Visa’s transaction processing network. It facilitates authorization, clearing and
                              settlement of payment transactions. In general, authorization is the process of approving or
                           26 declining a transaction by an issuer before cash is disbursed; clearing is the process of delivering
                              final transaction data from Visa acquirers to Visa issuers for posting to the cardholder’s account,
                           27 currency conversion and transaction fee calculation; and settlement is the process of calculating

                           28 and reporting the net financial positions of Visa’s issuers and acquirers for all transactions that are
                              cleared.
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   COMPLAINT                                                                                 36827\12697629.16
                                                                                        5
                                      Case 3:20-cv-01786-VC Document 1 Filed 03/13/20 Page 6 of 11




                              1 each business day, and at the conclusion of each business day, it nets the aggregate debits and

                              2 credits and “settles” its member banks’ accounts. This “settlement process” does not occur on

                              3 non-business days. Rather, transactions that occur during weekend and other nonbusiness days are

                              4 settled at the end of the next business day (typically, on Monday for transactions during the prior

                              5 weekend).

                              6             21.     BankIslami maintains a settlement account with Faysal Bank Limited (“Faysal
                              7 Bank”) for VisaNet to pay or settle BankIslami transactions. Faysal Bank, in turn, funds an

                              8 account maintained with a U.S. financial institution in a sufficient amount for settlement with

                              9 applicable acquiring banks. When BankIslami is in a net debit position, then funds are requested

                           10 via the Visa settlement process from Faysal Bank and transferred or paid through VisaNet at the

                           11 end of the business day.

                           12               22.     Thus, funds are not paid directly by BankIslami to Visa, but rather funds are

                           13 transferred from the BankIslami settlement account with Faysal Bank to settle such transactions.

                           14        III.         ATM CASHOUT
                           15               23.     On Saturday, October 27, 2018, BankIslami experienced a “cashout ATM attack.”

                           16 An ATM cash-out attack often results from a breach to the issuer back-end systems and system

                           17 parameters, which attackers manipulate to increase card balances, reset PINs and transaction limits

                           18 for selected cardholder accounts, and/or remotely control the ATMs themselves. Attackers then
                           19 use the breached cardholder data to produce counterfeit magnetic-stripe cards and withdraw

                           20 significant amounts of cash from ATMs across the globe within a few hours

                           21               24.     Upon information and belief, at this time, BankIslami was not in full compliance

                           22 with payment industry card security standards at the time of the ATM cashout. BankIslami’s

                           23 magnetic stripe cards were breached in this incident and its core banking system was

                           24 compromised. Furthermore, upon information and belief, many of BankIslami’s systems were

                           25 compromised by malware and determined to be a source of or in some way linked to the spread of

                           26 malware.

                           27               25.     Pursuant to Visa Rules and other applicable contractual commitments between the

                           28 parties, it is the issuer bank’s (here BankIslami) responsibility to implement appropriate
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   COMPLAINT                                                                               36827\12697629.16
                                                                                      6
                                      Case 3:20-cv-01786-VC Document 1 Filed 03/13/20 Page 7 of 11




                              1 authorization and fraud prevention decisions concerning transactions that may be suspicious, as

                              2 issuers are best positioned to make such decisions based on their particular cardholder’s

                              3 transaction history, withdrawal limits, bank balance, and profile. Nonetheless, BankIslami was

                              4 alerted by Visa of information that an ATM cashout was likely before it occurred. Further, Visa

                              5 altered BankIslami while the cashout was in progress and BankIslami eventually acted and

                              6 declined ATM withdrawals.

                              7            26.     Upon information and belief, during the incident window, over 3,000 unique

                              8 BankIslami primary account numbers were used to make over 5,000 ATM magnetic stripe

                              9 transactions for a total of approximately USD $6,122,173 across over 160 acquirers in

                           10 approximately 30 countries.

                           11              27.     The following day, Sunday, October 28, 2018, the State Bank of Pakistan issued a

                           12 directive to all banks in Pakistan. The directive concerned the security breach of payment cards.

                           13 It instructed all banks to take security measures on IT systems, deploy resources relating to

                           14 monitoring of cards, and coordinate with all payment schemes, switch operators, and media

                           15 service providers with which the banks were integrated to identify suspicious activity. See “SBP

                           16 issues directives to banks on security breach of payment cards” (Oct. 28, 2018), available at

                           17 http://www.sbp.org.pk/press/2018/Pr-CardsSecurity-28-Oct-18.pdf (true and correct copy attached

                           18 hereto as Exhibit D and incorporated by reference).
                           19              28.     On Monday, October 29, 2018, BankIslami transmitted a letter to the Pakistan

                           20 Stock Exchange in which BankIslami acknowledged that abnormal transactions were detected and

                           21 recognized the approximately $6 million at issue in this Complaint.

                           22              29.     That same day, BankIslami posted the letter to the Pakistan Stock Exchange

                           23 Limited on Twitter.

                           24        IV.         BANKISLAMI’S FAILURE TO PAY
                           25              30.     Following the ATM cashout, Visa was ready to deduct approximately

                           26 $6,122,173.00 from BankIslami’s settlement account with Faysal Bank on Monday, October 29,

                           27 2018 pursuant to routine settlement procedures. But for actions taken by BankIslami, Visa would

                           28 have completed this transaction.
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   COMPLAINT                                                                            36827\12697629.16
                                                                                    7
                                       Case 3:20-cv-01786-VC Document 1 Filed 03/13/20 Page 8 of 11




                              1          31.    BankIslami knowingly and deliberately prevented the transfer of these funds.

                              2 Subsequently, additional amounts subject to the ATM cashout were identified bringing the total to

                              3 approximately $6,207,960.59. Visa, in order to ensure ecosystem stability and stakeholder trust,

                              4 was forced to pay approximately $6,207,960.59 of its own funds to complete settlement for the

                              5 various acquirer banks whose ATM machines were used to withdraw the funds in the cashout. To

                              6 date, BankIslami has not reimbursed Visa for any of this expenditure despite repeated demands.

                              7          32.    Instead, on information and belief, prior to the time that it knew the required

                              8 settlement transaction would occur (Monday), BankIslami took deliberate actions to prevent

                              9 settlement and the payment of approximately $6,207,960.59 from its Faysal Bank account to Visa.

                           10 Pursuant to the Agreements, BankIslami was prohibited from withholding this payment even if it

                           11 disputed its liability, and was required to follow specific procedures to resolve such a dispute.

                           12 However, BankIslami took action to withhold the payment to Visa in direct violation of the

                           13 Agreements to “[n]ot withhold payment because the Member or VisaNet Processor disputes

                           14 its liability for the payment.” See Ex. C § 10.2.1.12 (emphasis added).

                           15            33.    To this day, despite numerous demands by Visa, none of the approximately

                           16 $6,207,960.59 has been remitted to Visa.3 Nor has BankIslami paid the approximately

                           17 $7,309,562.00 in assessments imposed on BankIslami due to their refusal to permit settlement.4

                           18                                      FIRST CAUSE OF ACTION
                           19                                      (BREACH OF CONTRACT)
                           20            34.    Visa repeats, re-alleges, and incorporates by reference each of the allegations above

                           21 as if set forth fully herein.

                           22            35.    Visa and BankIslami entered into the Agreements as set forth above.

                           23            36.    Visa, its agents, representatives, and/or employees performed all conditions,

                           24 covenants and promises required of them under the Agreements.

                           25
                                   3
                                Pursuant to a suit for declaration and injunction filed by BankIslami, the High Court of Sindh at
                           26 Karachi issued an injunction on October 29, 2018 stating that the Faysal Bank account could not
                              be debited. This decision has been appealed to the Supreme Court of Pakistan.
                           27
                              4
                                Assessments continue to accrue on a daily basis, and the number provided was current as of
                           28 January 28, 2020.
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   COMPLAINT                                                                             36827\12697629.16
                                                                                   8
                                         Case 3:20-cv-01786-VC Document 1 Filed 03/13/20 Page 9 of 11




                              1             37.     Pursuant to the Agreements, BankIslami had an obligation to “[n]ot withhold

                              2 payment because” it “dispute[d] its liability for the payment.” BankIslami also had an obligation

                              3 to “be ready to settle the Transaction within the timeframe specified by Visa.”

                              4             38.     By withholding payment, BankIslami breached its Agreements with Visa.

                              5             39.     Furthermore, pursuant to the Agreements, BankIslami had an obligation to

                              6 indemnify Visa.

                              7             40.     By failing to indemnify Visa, BankIslami breached its Agreements with Visa.

                              8             41.     As a direct and proximate result of such breaches, Visa has suffered injury and

                              9 harm in an amount to be proven at trial that exceeds the jurisdictional minimum of this Court.

                           10               42.     Visa’s damages include at least: (1) the principal amount of BankIslami’s debt in

                           11 the amount of $6,207,960.59; plus (2) assessments totaling $7,309,562.00 as of January 28, 2020;

                           12 and (3) interest in the amount of ten percent (10%) per annum, pursuant to California Civil Code

                           13 Section 3289(b)5 from October 29, 2018 until full repayment.6

                           14               43.     Accordingly, Visa is entitled to payment by BankIslami of its $6,207,960.59

                           15 principal debt, applicable assessments (totaling $7,309,562.00 as of January 28, 2020), applicable

                           16 interest (at the rate of ten percent per annum from October 29, 2018), recovery of Visa’s attorneys’

                           17 fees and costs (see Ex. B § 11.3), and any additional relief that is just and appropriate.

                           18                                        SECOND CAUSE OF ACTION
                           19                      (BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING)
                           20               44.     Visa repeats, re-alleges, and incorporates by reference each of the allegations above

                           21 as if set forth fully herein.

                           22               45.     Visa and BankIslami entered into the Agreements as set forth above.

                           23

                           24

                           25      5
                                       The Agreements provide that California law governs. See Ex. A ¶ 10; Ex. B § 8.
                           26
                              6
                                California Civil Code Section 3289(b) provides: “If a contract entered into after January 1, 1986
                           27 does not stipulate a legal rate of interest, the obligation shall bear interest at a rate of 10 percent

                           28 per annum after a breach.” The Agreements provide that California law governs. See Ex. A ¶ 10;
                              Ex. B § 8. The Agreements do not specify the interest rate, and thus, Section 3289(b) applies.
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   COMPLAINT                                                                                36827\12697629.16
                                                                                       9
                                     Case 3:20-cv-01786-VC Document 1 Filed 03/13/20 Page 10 of 11




                              1          46.    The Agreements between the parties contained an implied covenant of good faith

                              2 and fair dealing under applicable California law prohibiting each of the parties from actions that

                              3 would deprive the other party of any of its rights under the terms of the Agreements.

                              4          47.    Visa, its agents, representatives, and/or employees performed all conditions,

                              5 covenants and promises required of them under the Agreements.

                              6          48.    BankIslami violated its duty of good faith and fair dealing under the Agreements by

                              7 withholding payment and taking actions to deprive Visa of its rights under the terms of the

                              8 Agreements.

                              9          49.    BankIslami violated its duty of good faith and fair dealing under the Agreements by

                           10 failing to indemnify Visa, in accordance with the Agreements.

                           11            50.    Visa has been damaged by BankIslami’s breach of its duty of good faith and fair

                           12 dealing in an amount to be proven at trial, but not less than $6,207,960.59 for its principal debt,

                           13 applicable assessments (totaling $7,309,562.00 as of January 28, 2020), and applicable interest (at

                           14 the rate of ten percent per annum from October 29, 2018 until full repayment).

                           15            51.    Accordingly, Visa is entitled to payment by BankIslami of its $6,207,960.59

                           16 principal debt, applicable assessments (totaling $7,309,562.00 as of January 28, 2020), applicable

                           17 interest (at the rate of ten percent per annum from October 29, 2018 ), recovery of Visa’s

                           18 attorneys’ fees and costs (see Ex. B § 11.3), and any additional relief that is just and appropriate.
                           19                                         PRAYER FOR RELIEF

                           20            Visa prays for judgment against BankIslami as follows:
                           21            1.     For damages in the amount of at least $6,207,960.59 in principal debt, and
                           22 applicable assessments (totaling $7,309,562.00 as of January 28, 2020) pursuant to the

                           23 Agreements, plus daily interest at the rate of ten percent per annum from October 29, 2018 until

                           24 the date of full payment;

                           25            2.     For legal expenses and costs of suit pursuant to the Agreements and applicable law;
                           26            3.     For attorneys’ fees pursuant to the PSA; and
                           27            4.     For such other relief as the Court deems just and proper.
                           28
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   COMPLAINT                                                                            36827\12697629.16
                                                                                  10
                                      Case 3:20-cv-01786-VC Document 1 Filed 03/13/20 Page 11 of 11




                              1                                            JURY DEMAND

                              2          Plaintiff Visa respectfully demands a jury trial on all issues so triable.
                              3
                                   Dated: March 13, 2020.                    FARELLA BRAUN + MARTEL LLP
                              4

                              5
                                                                             By:         /s/ Roderick M. Thompson
                              6                                                    Roderick M. Thompson
                              7                                                    Attorneys for Plaintiff VISA INTERNATIONAL
                              8                                                    SERVICE ASSOCIATION

                              9

                           10

                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18
                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   COMPLAINT                                                                          36827\12697629.16
                                                                                     11
